Citation Nr: 0636074	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for a lumbar strain with 
levorotational scoliosis from January 12, 2002?

2.  What evaluation is warranted for psoriasis from January 
12, 2002?

3.  What evaluation is warranted for residuals of a thoracic 
spine strain from January 12, 2002?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1994 to 
January 2002.

In a February 2002 rating decision, the Regional Office (RO) 
in Winston-Salem , North Carolina granted service connection 
for a lumbar strain, with levorotational scoliosis, and a 10 
percent rating was assigned effective from January 12, 
2002.    Service connection was also granted for psoriasis 
and residuals of a thoracic strain.  Noncompensable 
evaluations, effective from January 12, 2002, were assigned 
for these disabilities.  The veteran perfected a timely 
appeal as to all three issues.  
 
In a February 2006 rating decision, the RO assigned a 20 
percent rating for a lumbar strain with levorotational 
scoliosis, effective from January 19, 2006.  The Board 
observes that the February 2006 rating decision erroneously 
indicated that a 10 percent rating had been assigned to the 
residuals of thoracic spine strain.
 
The Board of Veterans' Appeals (Board) in December 2003, 
March 2005, and December 2005, remanded these matters to 
satisfy certain due process concerns and to further develop 
the evidence.  
 
The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as each of these 
issues were placed in an appellate status by the 
veteran expressing dissatisfaction with an original rating, 
the Fenderson doctrine applies.  Hence, the Board has 
restyled these issues.
 
For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington 
, DC .  VA will notify the appellant if further action is 
required.
 

REMAND
 
As part of a January 2006 VA Form 21-4138, Statement in 
Support of Claim the veteran informed VA that he wished to 
have certain evidence considered in association with his 
claims.  He indicated that he had been prescribed various 
named medications by the VA medical facility in Fayetteville 
, North Carolina .  Unfortunately, while copies of VA 
examination reports from Fayetteville are of record, no VA 
outpatient treatment records are on file.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, and are 
within VA's control then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613. 
 Accordingly, these VA medical records must be secured.  
 
The veteran's lumbar strain with levorotational scoliosis was 
rated by the RO in February 2002 as being 10 percent 
disabling under Diagnostic Code (Code) 5295.  See 38 C.F.R. 
§ 4.71a (2001).  Under this Code, a 20 percent rating was 
warranted for a lumbosacral strain, with muscle spasm on 
extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  A 40 percent rating was 
warranted for a severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  
 
Following the RO's February 2006 rating decision, from 
January 19, 2006, the lumbar strain with levorotational 
scoliosis was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  This regulation became effective September 26, 2003.  
Under this regulation, the veteran's disorder can be rated as 
40 percent disabling (with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected) if either forward flexion of the 
thoracolumbar spine is 30 degrees or less, of if favorable 
ankylosis of the entire thoracolumbar spine is present.  
 
Psoriasis has been rated throughout this appeal as being 
noncompensably disabling under 38 C.F.R. § 4.118, Code 7816  
The regulations for the evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49,590 
(July 31, 2002).  When regulations are changed during the 
course of the veteran's claim the old criteria are applicable 
only to the period p[rior to the effective date of the new 
rating criteria.  Effective the date of the new rating 
criteria, only the new rating criteria may be considered.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).
 
Under the "old" criteria, disability compensation under 
Code 7816 was determined on the basis of the criteria for 
rating eczema.  A compensable rating for eczema under the old 
criteria required exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  38 C.F.R. § 
4.118 (2002).
 
A compensable rating for psoriasis under the new criteria 
requires involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7816 (2006).
 
The veteran's thoracic spine strain residuals have also been 
rated throughout this appeal as being noncompensably 
disabling under Codes 5291 and 5237.  See 38 C.F.R. § 4.71a.  
Under the "old" criteria, a 10 percent rating was 
appropriate for a moderate or severe limitation of dorsal 
motion.  Under the new criteria for Code 5237, a 10 percent 
rating could be assigned if forward flexion of the 
thoracolumbar spine was greater than 60 degrees but not 
greater than 85 degrees, if the combined range of motion of 
the thoracolumbar spine was greater than 120 degrees but not 
greater than 235 degrees, or if muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour was present.  A 20 percent was for 
assignment if forward flexion of the thoracolumbar spine was 
greater than 30 degrees but not greater than 60 degrees, the 
combined range of motion of the thoracolumbar spine was not 
greater than 120 degrees, of if muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis was present.  
 
Accordingly, in light of the veteran's January 2006 
statement, the case is REMANDED for the following action:
 
1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish effective 
dates for the claims on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
 
2.  The RO should take the necessary 
steps to obtain all VA medical records 
associated with treatment provided to the 
veteran since his January 2002 service 
separation, to include outpatient 
treatment records from the VA medical 
facility located in Fayetteville, North 
Carolina .  If the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then:  (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.
 
3.  Then, upon review of the additional 
medical evidence added to the record, the 
RO should undertake any further 
development deemed necessary in the 
veteran's case.  Such additional 
development may include, in light of the 
above-recited regulatory provisions 
concerning the symptomatology needed to 
establish higher ratings for the matters 
now on appeal, affording the veteran new 
VA examinations.  
 
4.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  
 
5.  Then, the RO should review any 
additional evidence and readjudicate the 
veteran's claims under all appropriate 
statutory and regulatory provisions and 
legal theories.  Concerning each claim, 
RO consideration of a staged rating must 
be documented in writing.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) that includes all 
evidence added to the file since the 
February 2006 SSOC.  
 
The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

